Citation Nr: 0928104	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2004, the Veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

The case was previously before the Board in August 2005 and 
was remanded for further development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's low back disorder is not related to any incident of 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, and an October 2005 letter, the Veteran 
was advised regarding what information and evidence is needed 
to substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, examination reports and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran has been an active 
participant in the claims process by responding to notices, 
and submitting evidence and argument.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contended in his Board hearing testimony that his 
back problems began in service and he became addicted to 
heroin in order to control the pain.  The Veteran 
additionally indicated that he first received medical care 
for his back problems just prior to his first back surgery in 
1993.  The Veteran stated that he did not currently work and 
his past work history consisted of working for his father for 
three months and in some under-the-table jobs.

The Veteran's service treatment records contain no diagnosis 
of or treatment for a low back condition.  The Veteran's 
separation examination dated in March 1971 goes into great 
detail concerning his medical history, to include the fact 
that the Veteran had car sickness on occasion.  The history 
additionally indicates that the Veteran's mother suffered 
from arthritis but the Veteran specifically denied any such 
symptoms.  

The Board notes that a claim for pension benefits (completed 
by the Veteran) dated in June 1993 indicates that the 
Veteran's back condition began in 1991.  The Board 
additionally notes that a June 1994 application for benefits 
indicates that the Veteran's back was "NSC" (not service 
connected) with the date 1992 indicated as the onset date.  

Concerning treatment for the Veteran's back condition, a 
treatment record dated in December 1992 from the North 
Carolina Department of Corrections indicates that the Veteran 
had back pain which had begun a year before.  

Concerning VA treatment for the Veteran's back, a September 
1993 treatment note indicates that the Veteran reported lower 
back pain for the previous two years.  A report of VA 
hospitalization dated in October 1993 indicates that the 
Veteran reported he had back pain for about two to two and a 
half years.  The Board additionally notes that this very 
detailed report is several pages in length with information 
provided concerning the Veteran's military service, his 
reported dates of service, his military occupational 
specialty and his work history.  A July 1994 VA hospital 
report again indicates that the Veteran reported that he had 
a two year history of central lower back pain with radiation 
to the right lower extremity.  

VA treatment records dated during the claims period reveal a 
reported history of several surgeries for his lower back 
condition with ongoing lower back pain.  In an April 2003 
treatment note, the Veteran was diagnosed with an old 
compression fracture of the vertebral body of L4 and a mild 
degree of reversal spondylolisthesis, with probable 
laminectomy of the lumbar spine.  Additionally, a November 
2003 neurosurgery report notes that the Veteran's back 
condition could be caused by degenerative wear or tear or a 
job related injury.  The examiner additionally indicated that 
the Veteran reported that his back pain began while working 
as an engineer lifting heavy loads.  

The Board initially notes that there is no objective evidence 
of the Veteran's back condition until twenty years after 
service.  The Board also notes that prior to the inception of 
his claim before VA, the Veteran, on a consistent basis, 
contended his back problems began during 1991 or later.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  The 
Board further notes that the Veteran's service treatment 
records and separation examination are devoid of mention of 
back problems.  

The Veteran's representative points out that the November 
2003 treatment report indicated that the Veteran's claimed 
heavy lifting as an engineering mechanic could be the cause 
of his current back problems, implicating his in-service 
occupation.  However, this report detailed other possible 
etiologies including degenerative wear and tear.  
Additionally, the physician noted that the Veteran reported 
his back pain began when lifting heavy loads as an 
engineering mechanic.  Such opinion is speculative at best 
and is based on the Veteran's history which is contradicted 
by the probative contemporaneous evidence of record.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may 
not" and are too speculative to establish a plausible claim 
by themselves); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).

Additionally, the Board finds that inconsistent statements on 
other matters noted in the claims file raise a question as to 
the general credibility of the Veteran.  For example, the 
Board notes that the Veteran's May 2003 claim for benefits 
indicates that he was a soldier in Vietnam.  However, the 
Veteran's service records indicate that he was in the Air 
Force and was a jet engine mechanic stationed at an Air Force 
base in Thailand during his nine months overseas.  The Board 
additionally notes that when he testified before the 
undersigned in December 2004, he denied having any history of 
gainful employment.  However, an April 2003 VA treatment 
record indicates that the Veteran was working at the 
Martinsburg VA Medical Center.  An August 2006 VA treatment 
note indicates that the Veteran had been working at the VA as 
a switchboard operator for the previous seven years.  The 
Veteran's lack of veracity at that time as to his employment 
status and history, as well as his reports of a post service 
onset of his back problems at all points in time prior to his 
filing the claim for service connection, when coupled with 
the lack of any complaints or findings of a back disorder in 
service, render his contentions as to the service onset of 
his back condition not credible.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence).  Thus, any medical 
opinion based upon his report of in service back pain or 
injury is entitled to no probative weight.  

In summary, in the absence of a competent and credible 
evidence of a back condition in service or for twenty years 
thereafter, or a probative medical opinion linking his 
current back disability to service, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a lower back condition.

The Board notes that a VA examination has not been conducted 
to obtain a medical nexus opinion in this case.  However, as 
there is no credible evidence of back condition in service, 
an examination is not required.  38 C.F.R. § 3.159(c)(4).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


